                                                       U.S. DISTRICT C'(   .
                                                   NORTIII!RN DISTii!CT lUR f
                                                             FILED      01· lEXAS



                  IN THE UNITED STATES DISTRIC COUR r    APR 2 4 2019
                   FOR THE NORTHERN DISTRICT OF TEXA
                          FORT WORTH DIVISION
                                                   CLERK, U.S. DISTJUCT COURT
BENTLEY MARK JENKINS,            §                    By_lc;;:;;:::::---
                                                           Jcpu!y
                                 §
                  Petitioner,    §
                                 §
v.                               §    No. 4:19-CV-145-A
                                 §
KEN PAXTON, Texas Attorney       §
General,                         §
                                 §
                  Respondent.    §

                         MEMORANDUM OPINION
                                and
                               ORDER

       This is a petition for writ of habeas corpus under 28 U.S.C.

§    2254 filed by petitioner, Bentley Mark Jenkins, a federal

inmate incarcerated at FCI Pollock in Louisiana, against Ken

Paxton, Attorney General for the State of Texas, respondent. No

service has issued against respondent. After having considered

the petition and relief sought by petitioner, the court has

concluded that the petition should be dismissed for lack of

subject matter jurisdiction.

                  I. FACTUAL AND PROCEDURAL HISTORY

       On November 14, 1991, in the Criminal District Court Number

Four, Tarrant County, Texas, Case No. 0410880D, petitioner

pleaded nolo contender pursuant to a plea agreement to one count

of aggravated assault causing serious bodily injury and was

sentenced to 10 years confinement.    (Pet'r's Mem. Ex. A-(19), doc.

2-2.) He also agreed to a plea in bar to one count of robbery in

Case No. 0458301W.    (Id., Ex. A-18.) By way of this petition,
petitioner challenges his 1991 conviction and plea in bar on

substantive grounds.        (Pet. 6-11, doc. 1.) The conviction and/or

the facts of the plea in bar were later used to apply a career-

offender enhancement to his federal sentence for bank robbery in

this court in United States v.          Jenkins, No.   4:13-CR-032-A.'

                      II. SUBJECT MATTER JURISDICTION

      Rule 4 of the Rules Governing Section 2254 Cases in the

United States District Courts and 28 U.S.C.            §   2243 both authorize

a habeas-corpus petition to be summarily dismissed.' The Court of

Appeals for the Fifth Circuit recognizes the district courts'


      1Petitioner has challenged his sentence enhancement as a career offender
based on his 1991 conviction and/or plea in bar in at least two prior
proceedings in this court. See Jenkins v. United States, Civil Action No.
4:18-CV-777-0 (petition for writ of coram nobis); Jenkins v. United States,
Civil Action No. 4:16-CV-448-A (§ 2255 motion).
      2Section 2243, governing applications for writ of habeas corpus,
provides:


            A court, justice or judge entertaining an application for a
      writ of habeas corpus shall forthwith award the writ or issue an
      order directing the respondent to show cause why the writ should
      not be granted, unless it appears from the application that the
      applicant or person is not entitled thereto,


 28 O.S.C. § 2243   (emphasis added).


      Rule 4 of the Rules Governing Section 2254 Cases provides:
            The original petition shall be promptly presented to a judge
      of the district court in accordance with the procedure of the
      court for the assignment of its business. The petition shall be
      examined promptly by the judge to whom it is assigned. If it
      plainly appears from the face of the petition and any exhibits
      annexed to it that the petitioner is not entitled to relief in the
      district court, the judge shall make an order for its summary
      dismissal and cause the petitioner to be notified.


Rules Governing Section 2254 Cases, Rule 4 (emphasis added).

                                        2
authority under Rule 4 to examine and dismiss frivolous habeas

petitions prior to any answer or other pleading by the state.

Kiser v. Johnson, 163 F. 3d 326, 328 (5th Cir. 1999).

     Generally, for this court to have subject matter

jurisdiction over a claim(s) under         §   2254, the petitioner must be

"in custody" pursuant to the underlying conviction the subject of

the proceeding. Lackawanna Cty. Dist. Att'y v. Coss, 532 U.S.

394, 394   (2001); Maleng v. Cook,       490 U.S.   488,   492       (1989). A

federal court lacks subject matter jurisdiction to entertain a                   §

2254 petition that directly challenges the validity of a

conviction for which the sentence has been fully discharged

because the petitioner is not "in custody" for that conviction.

This is true even if the prior conviction is used to enhance the

sentence imposed for any subsequent crime of which the petitioner

is convicted. Josey v.   Thaler, No. 4:11-CV-0633-A, 2012 WL 195002

at *2 (N.D. Tex. Jan. 23, 2012)      (citing Maleng, 490 U.S. at 492).

     Obviously, petitioner was never "in custody" for purposes of

the plea in bar in Case No. 0458301W and his 10-year sentence in

Case No. 0418800 was fully discharged years ago; thus, he was not

"in custody" under the 1991 conviction or plea in bar at the time

the petition was filed. Accordingly, he may not now challenge the

conviction or plea-in-bar proceeding directly in a               §    2254

petition. Garlotte v. Fordice, 515 U.S. 39, 45             (1995); Maleng,

490 U.S. at 492-93.


                                     3
     For the reasons discussed herein,

     The court ORDERS that the petitioner's petition for writ of

habeas corpus under 28 U.S.C. § 2254 be, and is hereby, dismissed

with prejudice for lack of subject matter jurisdiction and that

all pending motions be, and are hereby, denied. The court further

ORDERS that a certificate of appealability be, and is hereby,

denied.

     SIGNED April   /"J.,;i ,   2019.




                                    4
